Case 6:19-cv-00053-JDK-JDL Document 15 Filed 04/04/19 Page 1 of 2 PageID #: 120



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

 TYSON AND BILLY ARCHITECTS,     §
 PC                              §
     Plaintiff,                  §
                                 §                  Civil Action No. 6:19-CV-0053-JDK-JDL
 VS.                             §
                                 §
 KINGDOM PERSEPECTIVES G.P., LTD §
 JIM LAPORTE, and JONATHAN PINO §
                                 §


                  NOTICE OF DEFENDANTS’ INITIAL DISCLOSURES

        Please take notice that Defendant Jonathan Pino has provided attorneys of record for all

 parties with Defendants’ Initial Disclosure on April 4, 2019, in compliance with Rule 26 of the

 Federal Rules of Civil Procedure and the Court’s Order.


                                             /s/ Eric Kolder________
                                             STEPHEN M. SPITZER
                                             State Bar No. 18954850
                                             sspitzer@rameyflock.com
                                             ERIC KOLDER
                                             State Bar Card No. 24083323
                                             ekolder@rameyflock.com
                                             100 E. Ferguson, Suite 404
                                             Tyler, Texas 75702
                                             (903) 597-3301
                                             (903) 597-2413 (FAX)

                                             ATTORNEY FOR DEFENDANT
                                             JONATHAN PINO




 OF COUNSEL:

 RAMEY & FLOCK
 A Professional Corporation


 NOTICE OF DEFENDANT’S INITIAL DISCLOSURES                                       Page 1
Case 6:19-cv-00053-JDK-JDL Document 15 Filed 04/04/19 Page 2 of 2 PageID #: 121




                              CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was filed electronically in
 compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who
 are deemed to have consented to electronic service on this April 4, 2019. Local Rule CV-
 5(a)(3)(A).

                                          /s/ Eric Kolder___________
                                          ERIC KOLDER




 NOTICE OF DEFENDANT’S INITIAL DISCLOSURES                                   Page 2
